Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 1, 2, 12, 13, 16, 17, 19 are objected to.
It is suggested to insert the word “an” before the word phrase “analog-to-digital” in claim 1, line 2.
It is suggested to insert the word “a” in before the word “switching” in claim 1, line 3.
It is suggested to insert the word “a” in before the word “logic” in claim 1, line 6.
It is suggested to insert the word “a” in before the word “reference” in claim 2, line 2.
It is suggested to insert the word “a” in before the word “register” in claim 12, line 2.
It is suggested to insert the word “a” in before the word “ control” in claim 13, line 4.
It is suggested to insert the word “a” in before the word “receiver” in claim 16, line 2.
It is suggested to insert the word “a” in before the word “processing” in claim 16, line 3.
It is suggested to insert the word “an” in before the word “analog-to-digital” in claim 16, line 5.
It is suggested to insert the word “a” in before the word “reference” in claim 16, line 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the function of the “receiver circuitry” is unclear in the claim.
Claims 17 – 18 are automatically rejected due to the fact that they depend on claim  16 which is rejected under 112, 2nd.
Allowable Subject Matter
Claims 1 -15, 19 – 20 will be allowed when complying with the above objection.
Claims 16 – 18  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845